Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Funds II Supplement dated June 29, 2009 to the Prospectus dated December 31, 2008 Total Return Fund Global Bond Fund Effective immediately, the fund may invest up to 10% of its net assets in preferred stocks. Real Return Bond Fund Effective immediately, the fund may invest up to 10% of its net assets in preferred stocks and may invest up to 10% of its net assets in securities related to emerging markets. John Hancock Funds II Supplement dated June 29, 2009 to the Statement of Additional dated December 31, 2008 The following disclosure is added under Investment Policies: Conversion of Debt Securities In the event debt securities held by a fund are converted to or exchanged for equity securities, the fund may continue to hold such equity securities." 2
